The organic provision that "all men are equal before the law, and have certain inalienable rights, among which are those of enjoying and defending life and liberty, acquiring, possessing and protecting property, and pursuing happiness and obtaining safety," is primarily and essentially applicable to natural persons. See Section 12, Declaration of Rights. The exercise of such "inalienable" rights is subject to due and reasonable governmental regulation to conserve the general welfare and the rights of others under the law. If somewhat similar rights are by statute conferred upon corporations, such rights are subject to regulation under the sovereign power of the State. If rights are inherently possessed or are conferred under State authority, and such rights have relation to "performing * * * services of a public nature," they are subject to governmental regulation not only under the sovereign police or other power of the State, but under an express provision of the Constitution "that the Legislature is vested with full power to pass laws for the correction of abuses and to prevent unjust discrimination and excessive charges by persons and corporations * * * performing * * * services of a public nature." Section 30, Article XVI.
What are "services of a public nature" and the conditions and limitations under which they may be performed and the charges therefor, may be determined and regulated as may be provided by statute; and the courts do not interfere unless it is duly shown that in the enactment or in the application or enforcement of the statute, organic rights of parties entitled to complain have been or will be violated or unduly invaded, because of the invalidity of the statute or the arbitrary nature of the action taken under the statute *Page 15 
or otherwise. All rules and regulations and charges fixed by administrative boards under a statute must be just andreasonable, as may be determined ultimately by the courts.
Where rights involving the liberty of contract in "performing services of a public nature," are duly conferred upon a corporation, the State has the power (whether it is expressly reserved when the right is conferred or not) under the Constitution to by law regulate the exercise of the rights conferred to correct abuses and to prevent unjust discrimination and excessive charges, and under the police or other sovereign power to require sanitary and efficient service without disorder or disregard of the public needs.
Under Section 30, Article XVI, of the Constitution, and under the vested general law-making power of the Legislature, Section 1, Article III, unless restrained by other organic law, statutes may make appropriate regulations of the performance of services of a public nature including "the Dry Cleaning and Laundry Business" and "the Cleaning, Dyeing, Pressing and Laundry Industry" as operated in this State, affecting the health and general public welfare; and duly enacted and valid statute may require all those operating under like or similar conditions generally, or in proper classifications of municipalities, to observe the same rate of charges when the regulations are authorized by a valid statute and are not arbitrary and oppressive and the charges for the services are not excessive or unjustly discriminating, but are reasonable and just for the services performed. Such regulations do not necessarily deprive anyone of liberty or property without due process of law. Particular cases might; but it must be duly shown.
In this case the statutory regulations for fixing charges for service are not shown to violate organic law; and the charges fixed by administrative officers under the statute *Page 16 are not shown to be an abuse or unjustly discriminating or excessive. The statute contemplates that rules and regulations and rates adopted by the administrative board shall be reasonable and just; and arbitrary action by the board is impliedly forbidden by the statute.
BUFORD and CHAPMAN, J.J., concur.
ELLIS, C.J., and BROWN, J., dissent.